Scott, Judge,
delivered the opinion of the court.
We cannot see from the record on what ground the decision of this case was made to turn in the court below. It is usual, when a point of law is involved, if none of the instructions asked by the parties express it correctly, for the court to declare the law of the case. This was not done here, and we are at a loss to ascertain on what point the case turned in the Circuit Court. There is no evidence preserved in the record which warrants the instruction that was given for the plaintiff, the respondent here, on which, we suppose, he obtained a verdict. We do not see the ground on which the certificates of entry offered by the appellant in evidence were rejected. Surely, it could not have been on the ground that the 4th section of the 1st article of the act establishing justices’ courts, denies jurisdiction of any actions where the title to any lands or tenements shall come in question. The 18th section of the 3d aft. of the same act, shows in what cases that provision was intended *419to be applied, and this is clearly not one of them ; and if it were, the court bas not proceeded in conformity to tbe requirements of the statute.
Without saying any thing in derogation of the rule laid down in the case of Turley v. Tucker, (6 Mo. Rep. 583,) we may express this opinion, that the case of Keeton v. Audsley, (19 Mo. Rep.) does not overturn it.
Judge Ryland concurring, the judgment will be reversed, and the cause remanded ; Judge Leonard not sitting.